NO. 07-06-0035-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                       PANEL C

                                 FEBRUARY 23, 2006

                         ______________________________


               MARK FARR, D/B/A CAR PROBLEMS.NET, APPELLANT

                                           V.

                      BEST PUBLICATIONS, L.L.P., APPELLEE


                       _________________________________

            FROM THE 251ST DISTRICT COURT OF RANDALL COUNTY;

              NO. 56,465-C; HONORABLE PATRICK A. PIRTLE, JUDGE

                        _______________________________

Before QUINN, C.J., and REAVIS and HANCOCK, JJ.


                              MEMORANDUM OPINION


      Appellant Mark Farr, d/b/a/ Car Problems.Net, filed a notice of appeal from the trial

court’s judgment in favor of appellee Best Publications, L.L.P. The notice is untimely.

Thus, we must dismiss this purported appeal for want of jurisdiction.
          The trial court’s judgment was signed on September 29, 2005, and a motion for new

trial was filed on October 24, making the notice of appeal due on or before December 28,

2005. See Tex. R. App. P. 26.1(a)(1). The notice of appeal, however, was not filed until

January 19, 2006. Assuming, arguendo, application of the 15-day extension period

provided by Rule 26.3 of the Texas Rules of Appellate Procedure, the notice still was not

timely.


          Pursuant to Rule 42.3(a) of the Texas Rules of Appellate Procedure, Farr’s counsel,

William J. Rice, Jr., was notified by letter dated January 30, 2006, of the untimely notice

and directed to show grounds for continuing the appeal within ten days. Counsel did not

respond.


          Accordingly, the purported appeal is dismissed for want of jurisdiction.


                                            Don H. Reavis
                                              Justice




                                               2